Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has the effective filing date of 03/07/2019.
Claim Objections
Claims 3, 4, 6, 13, 14 and 16 are objected to because of the following informalities: 
All pending claims are directed to an apparatus i.e. “a fixture”, however, some of the claims are written in a method claim format. For example, claim 3: “…optical wave guides are held movable to and fro in said opening.” This limitation can be amended to recite a positive structural limitation of the opening, instead of a functional limitation of the optical wave guide (Examiner notes that the optical wave guide is not a positively recited limitation, that is, the wave guide is not interpreted as a structural portion of the “fixture” recited in the base claim. Appropriate correction is needed for claim 4 “said optical wave guides are guided in the …”, as well as claims 13 and 14.
Claim 6 and 16 are interpreted as follows: “wherein said holding portion or said holding portions is/are made of silicone.” Claims 6 and 16 should be amended accordingly to remove unnecessary language.
Claims Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “so that its front end shining while in operation is fitted on the had in the area of the temporal bone” is rejected as indefinite for the following reason: (1) “front end” is indefinite because it is unclear what part of the fixture or holding portion is considered the “front end” in operating position, and (2) regarding “front end shining”, it is unclear what is shining, and it is also unclear whether this refers to an optical wave guide- but this is not an affirmatively recited limitation of the fixture. Also, this limitation is grammatically incorrect, and rephrasing is respectfully requested. The following is the Examiner’s interpretation: when the fixture is in operating position when it is worn on a person’s head, the optical wave guide is guided through the openings to shine light over the area of the temporal bone.
Regarding claim 4, the phrase “the respective elastically expanded opening” lacks proper antecedent basis in the claim. This limitation is interpreted to openings, recited in base claim 1, and these openings are elastic.
Regarding claim 5, the phrase “said mastoid acupuncture reflex points” lack proper antecedent basis in the claim. This limitation is interpreted to require the holding potion to hold waveguides relative to mastoid acupuncture reflex points. 
Claim 10, the phrase “can also be useful for…” is indefinite because it is directed to an optional limitation similar to the phrase “may be.” The Examiner suggests removing this 
Claims 14, 15 and 20 are rejected as they recite similar limitations to claims 4, 5, and 10, respectively.
Other claims are rejected as they depend on rejected claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Taboada et al. US 2010/0204762 A1 (hereinafter “De Taboada”)
Regarding claim 1, De Taboada discloses a fixture (Figs. 23A-23M: wearable headpiece apparatus 500 with body 510) for light acupuncture on the head (see Figs. 23A-23M: apparatus 500 comprises 510 and is worn over a person’s scalp/head) having a holding portion (body 510 indicator 520) which in its attached position extends at least partially over the temporal bone above an ear (as shown in Figs. 23A-23M), wherein said holding portion (510) has one or several opening(s) (520 are openings and/or transmissive material) through which one respective optical beam delivery apparatus 10; [0087]) is pluggable ([0016: last sentence] beam delivery apparatus 10 is releasable coupled/mated with opening 520), so that its front end shining while in operation is fitted on the head in the area of the temporal bone (see [0183: 1st sentence] “…the optically transmissive portion of the at least one indicator 520 comprises an opening or aperture through the body 50 at which the beam delivery apparatus 10 can be placed to irradiate the portion of the patient’s scalp exposed by the hold or aperture” Also see [0181-0183]. Alternatively, see Fig. 23D which explicitly illustrates “front of face” location comprising treatment sites 1 and 7).  
Regarding claim 2, De Taboada discloses the fixture according to claim 1, wherein two holding portions (a plurality of 510 panels, [0221: 2nd sentence] a singular or plurality of 510 panels) are provided, each extending in its attached position at least partially over the temporal bone on both sides of the head (see Figs. 23A-23M and also [0182-0183] in which openings 520 denotes a plurality of treatment position over the patient’s scalp).  
Regarding claim 3, De Taboada discloses the fixture according to claim 2, wherein said optical wave guides (10) are held movable to and fro in said openings (This limitation is interpreted to require the optical wave guides to be movable relative to the openings, see [0070] beam delivery apparatus 10 is releasbly mechanical coupled to each of the opening 520, and this is interpreted as “held movable to and fro” in the claim).  
Regarding claim 4, De Taboada discloses the fixture according to claim 3, wherein said optical wave guides (10) are guided in the respective elastically expanded opening (520) or frictionally in the opening (520) by elastic compression of said optical wave guide and therefore held in the holding portion (see [0235, 0238-0239] the mechanical coupling includes friction fit using rubber or elastomer compression/elastic materials, see especially [0238: last sentence]
Regarding claim 5, De Taboada discloses the fixture according to claim 4, wherein said openings (520) are arranged in said holding portion (510) in accordance with said mastoid acupuncture reflex points ([0182-0183, and 0260] the beam delivery apparatus 10 can be placed over a plurality of identified treatment sites over the patient’s scalp or skull, this is interpreted to meet the intended use of “mastoid acupuncture reflex points” because a patient can be identified to require treatment in these reflect points, and thus device 500 can be adapted accordingly).  
Regarding claim 6, De Taboada discloses the fixture according to claim 5, wherein said holding portion or said holding portions (510) is/are made of plastic material and in particular silicone. ([0221: 2nd-3rd sentences] silicone)
Regarding claim 7, De Taboada discloses the fixture according to claim 6, wherein said holding portion (510) or said holding portions (510) is/are made of transparent material. ([0181] substantially or optically transmissive) 
Regarding claims 8 and 9, De Taboada discloses the fixture according to claim 7, wherein said holding portion or said holding portions (510) is/are movably held on and connected to said fixture. (In some embodiments, holding portions 510 comprise individual panels that are movably held or connected by stitching to the fixture 510, see Figs. 23E-23H and [0219])
Regarding claim 10, De Taboada discloses the fixture according to claim 9, wherein said holding portion (510) can also be useful for said optical wave guide (10) to have an extension with through-holes (520) covering the area below the auricle at the rear ear basis. ([0182-0183] the openings 520 are placed on intended or identified treatment sites, specifically in Fig. 23A an opening 520-adapted to mate with a beam delivery device 10 is positioned behind the ear
Regarding claim 11, De Taboada discloses the fixture according to claim 1, wherein it is configured as a hood in order to cover the entire head area so that said optical wave guides are guidable through openings which are arranged accordingly, to various reflex zones on the head. (as shown in Figs. 23A-23M)
Regarding claim 12, De Taboada discloses the fixture according to claim 1, wherein it is configured as bandeau. (See [0233] in which wearable apparatus 500 can be configured to accommodate fewer treatment sites to cover the forehead.  Also see [0217] apparatus 10 can also include straps, interpreted as “bandeau” in the claim)
Regarding claims 13-20, these are rejected by De Taboada under the same rationale as discussed to claims 3-10 above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Streeter et al. US 8,308,784 B2 discloses a head worn device for phototherapy.
Sverdlov et al. US 2021/0205634 A1 discloses a headband style phototherapy device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIRLEY X JIAN whose telephone number is (571)270-7374.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/SHIRLEY X JIAN/            Examiner, Art Unit 3792                                                                                                                                                                                            
	March 24, 2022